



EXHIBIT 10.51


SEVERANCE AGREEMENT
    


THIS SEVERANCE AGREEMENT (the “Agreement”) is entered into as April 23, 2017, by
and between CarMax, Inc., a Virginia corporation, for itself and on behalf of
its subsidiaries and affiliates (hereafter referred to collectively as
“CarMax”), and James Lyski (hereafter referred to as the “Associate”).


WHEREAS, CarMax and the Associate desire to agree upon the terms, conditions,
compensation and benefits of the Associate’s employment;


WHEREAS, CarMax recognizes that the Associate has developed or will continue to
develop an intimate knowledge of and experience with respect to the business of
CarMax;


WHEREAS, the Associate has developed or will develop and/or has or will come in
contact with CarMax’s proprietary and confidential information that is not
readily available to the public, and which is of great importance to CarMax and
is treated by CarMax as secret and confidential information; and


WHEREAS, upon execution of this Agreement, any prior severance or employment
agreement, if any, between the Associate and CarMax, whether oral or written,
will have no force and effect with respect to the terms and conditions of the
Associate’s employment with CarMax and will be replaced and superseded by the
terms of this Agreement.


NOW, THEREFORE, in consideration of the Associate’s employment and continued
employment by CarMax and the mutual covenants and agreements of the parties set
forth in this Agreement, and of other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, CarMax and the
Associate, intending to be legally bound, agree as follows:


Article 1. Term.


The Associate’s employment with CarMax shall continue until such time as the
Associate’s employment is terminated by either party in accordance with Article
7 of this Agreement or the Associate’s term of employment is extended or
shortened by a subsequent written agreement duly executed by the Associate and
CarMax.


Article 2. Duties and Responsibilities.


CarMax shall employ the Associate in the position of Executive Vice President,
Chief Marketing Officer. The specific duties of such position are set forth in
the then-current written job description for such position and are incorporated
herein by reference. The Associate acknowledges and agrees to perform those job
duties and/or such other job duties that may be assigned to the Associate or
required of the Associate by CarMax. In the event that the Associate accepts a
new or different position with CarMax or receives a new position title, (i) the
Associate acknowledges and agrees to perform such new job duties, if any, as may
be assigned to the Associate or required of the Associate by CarMax and (ii)
this Agreement shall remain in full force and effect.









--------------------------------------------------------------------------------





Article 3. Standard of Care.


3.1    General. During the term of this Agreement, the Associate shall devote
his full business time, attention, knowledge and skills to CarMax’s business and
interests. The Associate covenants, warrants, and represents that he shall:
(a)
devote his best efforts and talents to the performance of his employment
obligations and duties for CarMax;

(b)
exercise the highest degree of loyalty and the highest standards of conduct in
the performance of his duties;

(c)
observe and conform to the rules, regulations, and policies established or
issued by CarMax; and

(d)
observe and conform to the law in the performance of his employment obligations
and duties for CarMax.

3.2    Forfeiture and Return of Incentive Compensation. It is CarMax’s
expectation that the Associate will discharge his duties hereunder with utmost
attention to the standards set forth in Section 3.1. In the event the CarMax,
Inc. Board of Directors (“Board”) determines that the Associate has engaged in
conduct constituting Cause (as defined in Section 7.4), which conduct directly
results in the filing of a restatement of any financial statement previously
filed with the Securities and Exchange Commission (or other governmental agency)
under the Federal securities laws, the Associate shall immediately (i) forfeit
all unpaid Affected Compensation (as defined below) and (ii) upon demand by
CarMax repay to CarMax all Affected Compensation received or realized by the
Associate together with interest at the prime rate in effect from time to time
as reported in The Wall Street Journal; provided, however, that the forfeiture
and repayment provisions of this Section 3.2 shall only apply where the Board
makes a good faith determination that the Associate’s conduct constituting Cause
also constitutes one or more of the following acts or omissions:


(a)
The Associate has committed a material breach of this Agreement, which breach
was not cured or waived by CarMax, within ten (10) days of receipt by the
Associate of notice from CarMax specifying the breach;



(b)
The Associate intentionally fails to perform his duties, engages in intentional
misconduct or intentionally refuses to abide by or comply with the directives of
the Board, CarMax’s Chief Executive Officer, or CarMax’s policies and
procedures, as applicable, which actions continued for a period of ten (10) days
after receipt by the Associate of notice of the need to cure or cease;



(c)
The Associate has willfully violated a material requirement of CarMax’s code of
conduct or breached his fiduciary duty to CarMax;



(d)
The Associate’s conviction of (or a plea of guilty or nolo contendere to) a
felony or any crime involving moral turpitude, dishonesty, fraud, theft or
financial impropriety; or



(e)
The Associate has engaged in illegal conduct, embezzlement or fraud with respect
to the business or affairs of CarMax.








--------------------------------------------------------------------------------





For purposes of this Section 3.2, “Affected Compensation” means any payment to
the Associate, any award or vesting of any equity or other short-term or
long-term incentive compensation to the Associate, or any before-tax proceeds of
a sale of previously awarded equity compensation realized by the Associate, in
any instance in which (i) the payment, award or vesting of the foregoing was
expressly conditioned upon the achievement of certain financial results that
were subsequently the subject of such restatement, and (ii) a lesser amount of
payment, award or vesting or before-tax proceeds of a sale of any of the
foregoing would have been made to, vested in or otherwise earned or realized by,
the Associate based upon such restated financial results.


Article 4. Other Employment.


The Associate shall not, during the term of this Agreement, be interested
directly or indirectly, in any manner, as partner, officer, director, advisor,
employee, or in any other capacity, in any other business similar to CarMax’s
business for the Associate’s personal advantage or benefit or that of others;
provided, further, the Associate agrees to obtain CarMax’s prior written consent
before engaging in any other occupation for compensation (actual or expected)
while employed by CarMax. Such consent may be granted or withheld, in CarMax’s
absolute discretion; provided, however, such consent will not be required where
such other occupation for compensation does not (i) in any manner infringe upon
the Associate’s job duties or the time or attention required to perform such
duties, (ii) relate to any other business similar to CarMax’s business or (iii)
have a detrimental effect on CarMax’s business, as determined in CarMax’s
absolute discretion.


Article 5. Compensation and Benefits.


As remuneration for all services to be rendered by the Associate during the term
of this Agreement, and as consideration for complying with the covenants herein,
CarMax shall pay and provide to the Associate the following:


5.1.
Base Salary. The Associate shall be paid an annual salary of $500,000.00 (the
“Base Salary”), payable biweekly in the amount of $19,230.77 (the “Biweekly
Amount”), subject to applicable federal, state, and local withholding and any
performance-based adjustments made by CarMax. In the event that the Associate
accepts a new or different position with CarMax or accepts a new position title,
CarMax, in its sole discretion, may adjust the Base Salary and Biweekly Amount.





5.2
Bonus.

(a)
The Associate is eligible to participate in CarMax’s performance-based bonus
plan, as such plan may exist from time to time during the term of this Agreement
and as defined and applied to the Associate’s position.

(b)
The award and amount of any bonus shall be determined (i) under CarMax’s
then-current performance-based bonus plan and (ii) at the absolute discretion of
CarMax.

 
5.3
Long Term Incentives. During the term, the Associate shall be eligible to
participate in CarMax’s 2002 Stock Incentive Plan (or any successor incentive
plan thereto) to the extent that the CarMax Compensation Committee, in its sole
discretion, determines is appropriate.



5.4
401(k) Plan. During the term of this Agreement, the Associate shall be entitled
to participate in CarMax’s 401(k) plan, subject to the eligibility and
participation requirements of such plan.








--------------------------------------------------------------------------------





5.5
Welfare Benefit Plans. During the term of this Agreement, the Associate and/or
the Associate’s family will be eligible to participate in and will receive
benefits under CarMax’s then-current welfare benefit plans, policies and
programs (the “Welfare Plans”) to the extent such Welfare Plans are made
available to other CarMax associates who are professionally similarly situated
to the Associate (the “Peer Associates”), subject to the eligibility
requirements and other provisions of such Welfare Plans. The benefits available
pursuant to such Welfare Plans may include group term life insurance,
comprehensive health and major medical insurance, dental insurance, and
short-term and long-term disability benefits.



5.6
Vacation. During the term of this Agreement, the Associate will be entitled to
paid vacation each fiscal year in accordance with then-current CarMax Time Away
Guidelines.



5.7
Right to Change Plans. Nothing herein shall obligate CarMax to institute,
maintain, or refrain from changing, amending, or discontinuing any benefit plan,
policy program, or guideline so long as such changes are similarly applicable to
the Peer Associates.



Article 6. Expenses.


During the term of this Agreement, CarMax shall pay or reimburse the Associate
for reasonable travel and business expenses incurred by the Associate in
furtherance of CarMax business and in accordance with the then-current CarMax
travel and expense policy and any other applicable policies, upon submission to
CarMax of vouchers or receipts reflecting such expenses.


Article 7. Employment Termination.


The Associate’s employment with CarMax may be terminated in accordance with any
of the following provisions:


7.1
Termination by Death.



(a)
In the event the Associate’s employment ends by reason of the Associate’s death
during the term of this Agreement, the Associate’s benefits shall be determined
in accordance with the then-current CarMax survivor’s benefits, insurance,
and/or other applicable programs. Further, stock options and grants, including
performance-based grants, will become vested and exercisable by the Associate,
the Associate’s personal representatives, distributees, legatees, or estate in
accordance with the terms and conditions of the applicable stock grant or option
award agreement.

(b)
The date of termination due to death shall be the Associate’s date of death.
Upon the date of termination, CarMax shall be obligated to pay the Associate’s
beneficiary or estate any Base Salary that was accrued but not yet paid as of
the date of termination plus all other vested rights and benefits that the
Associate is entitled to pursuant to this Agreement and other CarMax plans and
programs.



7.2
Voluntary Termination by the Associate. The Associate may terminate employment
at any time by giving at least thirty (30) days prior written notice to his
immediate supervisor. During the notice period, the Associate shall fulfill all
required job duties and responsibilities and cooperate and assist in the
training of a replacement, if any. CarMax reserves the right to require the
Associate to discontinue working for CarMax at any time during the thirty (30)
day notice period, but shall pay the Associate the amount the Associate would
have earned during any non-working






--------------------------------------------------------------------------------





portion of the remaining thirty (30) day notice period in accordance with
Article 5.1, in addition to any other benefits to which the Associate has a
vested right on the last day of employment; provided, however, that the
Associate shall forfeit any bonus with respect to the fiscal year in which his
voluntary termination under this Article 7.2 occurs. Subject to Section 7.5,
CarMax thereafter shall have no further obligations under this Agreement.


7.3
Voluntary Termination by CarMax. CarMax may terminate the Associate’s employment
at any time and for any reason other than death or Cause (as defined below), by
providing the Associate with at least thirty (30) days prior written notice.
CarMax reserves the right to require the Associate to discontinue working for
CarMax during the thirty (30) day notice period, but shall pay the Associate the
amount the Associate would have earned during any non-working portion of the
remaining thirty (30) day notice period in accordance with Article 5.1, in
addition to any other benefits to which the Associate has a vested right on the
last day of employment. After the thirty (30) day notice period, the Associate
shall receive thirty-nine (39) biweekly payments equal to the Biweekly Amount
less applicable federal, state, and local withholdings; provided however that
CarMax’s obligation to provide such thirty-nine (39) biweekly payments is
subject to the Associate’s compliance with (a) Articles 8, 9, 10 and 11 of this
Agreement and (b) delivery to CarMax of an executed Agreement and General
Release, which shall be substantially in the form attached hereto as Exhibit A
(with such changes or additions as needed under then applicable law to give
effect to its intent and purpose) (the “Agreement and General Release”) within
twenty-one (21) days of presentation thereof by CarMax to the Associate. Any
amounts due following a termination of employment under this Agreement shall not
be due until after the expiration of any revocation period applicable to the
Agreement and General Release without the Associate having revoked such
Agreement and General Release. CarMax thereafter shall have no further
obligations under this Agreement.



7.4
Voluntary Termination by CarMax For Cause. Nothing in this Agreement shall be
construed to prevent CarMax from terminating the Associate’s employment under
this Agreement, without notice or liability, for Cause. For purposes of this
Agreement, “Cause” means that CarMax has any reason to believe any of the
following:



(a)
the Associate has committed fraud, misappropriation of funds or property,
embezzlement or other similar acts of dishonesty;



(b)
the Associate has been convicted of a felony or other crime involving moral
turpitude (or pled nolo contendere thereto);



(c)
the Associate has used, possessed or distributed any illegal drug;



(d)
the Associate has committed any misconduct that may subject CarMax to criminal
or civil liability;



(e)
the Associate has breached the Associate’s duty of loyalty to CarMax, including,
without limitation, the misappropriation of any of CarMax’s corporate
opportunities;



(f)
the Associate has committed a serious violation or violations of any CarMax
policy or procedure;



(g)
the Associate has committed a violation of any term of this Agreement;






--------------------------------------------------------------------------------







(h)
the Associate refuses to follow the lawful instructions of CarMax management;



(i)
the Associate has committed any material misrepresentation in the employment
application process;



(j)
the Associate has committed deliberate actions, including neglect or failure to
perform the job, which are contrary to the best interest of CarMax; or



(k)
the Associate has continually failed to perform substantially his duties with
CarMax.



If the Associate’s employment is terminated for Cause during the term of this
Agreement, this Agreement will terminate without further obligation of CarMax to
the Associate other than the payment to the Associate of his Base Salary through
the date of termination for Cause. The Associate shall immediately thereafter
forfeit all rights and benefits he would otherwise have been entitled to receive
under this Agreement.


7.5
Good Reason Termination during Change in Control Employment Period.

(a) For purposes of this Section 7.5, the defined terms set forth below shall
have the following meanings:
(i)“Change in Control” means, as related to CarMax, Inc. (the “CarMax Parent”),
the occurrence of either of the following events: (i) a third person, including
a “group” as defined in Section 13(d)(3) of the Securities Exchange Act of 1934,
as amended, becomes, or obtains the right to become, the beneficial owner of
CarMax Parent securities having twenty percent (20%) or more of the combined
voting power of the then outstanding securities of the CarMax Parent that may be
cast for the election of directors to the Board of the CarMax Parent (other than
as a result of an issuance of securities initiated by the CarMax Parent in the
ordinary course of business); or (ii) as the result of, or in connection with,
any cash tender or exchange offer, merger or other business combination, sale of
assets or contested election, or any combination of the foregoing transactions,
the persons who were directors of the CarMax Parent before such transactions
shall cease to constitute a majority of the board or of the board of directors
of any successor to the CarMax Parent.


(ii)“Asset Sale” shall mean a sale of all or substantially all of the assets of
the CarMax Parent in a single transaction or a series of related transactions.


(iii)“Change in Control Date” shall mean the date on which a Change in Control
or Asset Sale occurs.


(iv)“Change in Control Employment Period” shall mean the period beginning on the
Change in Control Date and ending on the second (2nd) anniversary of such date
provided an Associate is employed by CarMax on such Change in Control Date.


(v)“Good Reason” shall mean, without the Associate’s express written consent,
the occurrence of any one (1) or more of the following:


(1)A material reduction in the Associate’s Base Salary or target annual bonus;





--------------------------------------------------------------------------------





(2)A material reduction in the Associate’s duties or authority, (except in
connection with the termination of the Associate’s employment (x) for Cause or
disability, (y) as a result of the Associate’s death or retirement or (z) by the
Associate other than for Good Reason);


(3)The Associate being required to relocate to a principal place of employment
more than thirty-five (35) miles from the CarMax Parent’s headquarters;


(4)The failure of the CarMax Parent to obtain an agreement from any successor to
all or substantially all of the assets or business of the CarMax Parent to
assume and agree to perform this Agreement within fifteen (15) days after a
merger, consolidation, sale or similar transaction.


Notwithstanding anything herein to the contrary, for purposes of this Agreement,
any determination of Good Reason must satisfy the materiality requirement under
Treasury Regulation § 1.409A-1(n)(2)(i), any successor thereto and other
applicable guidance.
(b) At any time during the Change in Control Employment Period, the Associate
may terminate his employment for Good Reason upon notice to CarMax. Such notice
shall state the intended date of termination and shall be given to CarMax at
least forty-five (45) days prior to such date and shall set forth in detail the
facts and circumstances claimed to provide grounds for such termination. CarMax
shall have the right to cure the facts and circumstances giving rise to such
grounds for termination for Good Reason. If CarMax does not so cure within the
forty-five (45) day notice period, then the Associate’s employment shall
terminate on the date of termination stated in the notice.
(c) Notwithstanding Article 7.2, in the event of the Associate’s voluntary
termination of employment for Good Reason during the Change in Control
Employment Period, the Associate shall receive thirty-nine (39) biweekly
payments equal to the Biweekly Amount less applicable federal, state, and local
withholdings; provided however that CarMax’s obligation to provide such
thirty-nine (39) biweekly payments is subject to the Associate’s compliance with
(i) Articles 8, 9, 10 and 11 of this Agreement and (ii) delivery to CarMax of an
executed Agreement and General Release within twenty-one (21) days of
presentation thereof by CarMax to the Associate. Any amounts due following a
termination of employment under this Agreement shall not be due until after the
expiration of any revocation period applicable to the Agreement and General
Release without the Associate having revoked such Agreement and General Release.
CarMax thereafter shall have no further obligations under this Agreement.
Article 8. Covenant Not to Compete.


The terms and provisions contained in this Article 8 comprise a covenant not to
compete (the “Covenant Not to Compete”). The Associate acknowledges and agrees
as follows:


8.1
CarMax operates a unique business concept regarding the sale and servicing of
new and used vehicles in a highly competitive industry.



8.2
CarMax’s competitors have attempted to duplicate CarMax’s business concept in
various markets throughout the United States, including markets where CarMax
does not currently have a business location, and may continue to do so.






--------------------------------------------------------------------------------







8.3
In connection with the Associate’s employment with CarMax, he will receive
access to, and training regarding, CarMax’s business concept and will,
accordingly, acquire commercially valuable knowledge of and insight into
CarMax’s operations and CarMax’s proprietary and confidential information, any
of which if made available to any Competitor (as defined below) could place
CarMax at a competitive disadvantage.



8.4
In order to protect CarMax’s legitimate business interests from Competitors (as
defined below) and to protect CarMax’s critical interest in its proprietary and
confidential information, the Associate covenants and agrees as follows:



During the Associate’s employment with CarMax and for a period of twenty-four
(24) months following the last day of the Associate’s employment (the
“Restricted Period”), the Associate will not, directly or indirectly, compete
with CarMax by acting “in a competitive capacity” (as defined below), for, or on
behalf of, any person or entity operating or developing, during the Restricted
Period, a business that provides or intends to provide activities, products or
services that are the same or substantially similar to, and competitive with,
the business of CarMax as of Associate’s last day of employment with CarMax
(each, a “Competitor”) within any Metropolitan Statistical Area (as defined by
the United States Office of Management and Budget) in which CarMax has a retail
store site as of Associate’s last day of employment. Such Competitors include,
but are not limited to: Sonic Automotive, Inc.; Lithia Motors, Inc.; Group 1
Automotive, Inc.; AutoNation, Inc.; Penske Automotive Group, Inc.; Asbury
Automotive Group, Inc.; Hendrick Automotive Group; Auction Direct USA, L.P.; Car
Sense Inc.; AutoAmerica, Inc.; Left Gate Property Holding, Inc. d/b/a Texas
Direct Auto; Off Lease Only, Inc.; Carvana, LLC; Carvana Group, LLC; AutoMatch
USA, LLC; DriveTime Car Sales Company, LLC; DriveTime Automotive Group, Inc.;
CarLotz, Inc.; Hertz Global Holdings, Inc.; Enterprise Holdings, Inc.; Avis
Budget Group, Inc.; Cox Automotive, Inc.; Classified Ventures, LLC; TrueCar,
Inc.; Edmunds.com, Inc.; Dealertrack Technologies, Inc.; Dealer Dot Com, Inc.;
CarGurus, LLC; Blinker, Inc.; and Beepi, Inc., and any automotive retail
operation affiliated with, owned, operated, or controlled by Berkshire Hathaway
Inc.; Home Depot, Inc.; Lowe’s Companies, Inc.; Target Corporation; Wal-Mart
Stores, Inc.; Sears Holdings Corporation; Carrefour S.A.; Costco Wholesale
Corporation; Royal Dutch Shell plc; Exxon Mobil Corporation; Chevron
Corporation; and/or Gulliver International Co., Ltd.


8.5
A business, including any Competitor, or any of its respective subsidiaries or
affiliates, will not be considered to be in competition with CarMax for purposes
of Article 8 if the business, or operating unit of the business, or its
respective subsidiaries or affiliates, by which the Associate will be or is
employed (i) does not have within the twenty-four (24) months preceding the
Associate’s termination of employment with CarMax, annual gross revenues
(calculated on a rolling 12-month basis) of at least $5,000,000 derived from the
sale and servicing of new or used vehicles; or (ii) is not projected (by the
business or operating unit of the business) to have within the twenty-four (24)
months following the Associate’s termination of employment with CarMax, annual
gross revenues (regardless of how calculated) of at least $5,000,000 derived
from the sale and servicing of new or used vehicles.

8.6
Acting “in a competitive capacity” shall mean providing to a Competitor,
directly or indirectly, the same or substantially similar services that the
Associate provided to CarMax at any time during Associate’s last twenty-four
(24) months of employment.






--------------------------------------------------------------------------------





8.7
Nothing herein shall prevent or restrict the Associate from working for any
person in any role or in any capacity that is not in competition with CarMax.

    
8.8
Notwithstanding the foregoing, nothing herein shall be deemed to prevent or
limit the right of the Associate to invest in the capital stock or other
securities of any corporation whose stock or securities are regularly traded on
any public exchange.



8.9
The Associate and CarMax have examined in detail the Covenant Not to Compete
contained in this Article 8 and each agrees that the restraint imposed upon the
Associate is reasonable in light of the legitimate business interests of CarMax
and is not unduly harsh or burdensome with respect to the Associate’s ability to
earn a livelihood. If any provision of the Covenant Not to Compete relating to
the time period, geographic area or scope of restricted activities shall be
declared by a court of competent jurisdiction to exceed the maximum time period,
geographic area or scope of activities, as applicable, that such court deems
reasonable and enforceable, then such time period, geographic area or scope of
activities shall be deemed to be, and thereafter shall become, the maximum time
period, scope of activities or largest geographic area that such court deems
reasonable and enforceable and this Agreement shall automatically be considered
to have been amended and revised to reflect such determination.



8.10
The Associate and CarMax acknowledge that the Associate’s services are of a
special, extraordinary, and intellectual character that gives the Associate
unique value, and that CarMax’s business is highly competitive, and that
violation of the Covenant Not to Compete provided herein would cause immediate,
immeasurable, and irreparable harm, loss, and damage to CarMax not adequately
compensable by a monetary award. In the event of any breach or threatened breach
by the Associate of the Covenant Not to Compete, CarMax shall be entitled to
such equitable and injunctive relief as may be available to restrain the
Associate from violating the provisions hereof. Nothing herein shall be
construed as prohibiting CarMax from pursuing any other remedies available at
law or in equity for such breach or threatened breach, including the recovery of
damages and the immediate termination of the employment of the Associate
hereunder for Cause.



Article 9. Non-Solicitation of Employees.


The Associate agrees that during the Associate’s employment with CarMax and for
a period of twenty-four (24) months following the last day of the Associate’s
employment, the Associate shall not, directly or indirectly, solicit or induce,
or attempt to solicit or induce, any employee of CarMax with whom the Associate
had material business-related contact on behalf of CarMax, to leave employment
with CarMax for any reason whatsoever (the “Covenant Not to Solicit”). For
purposes of this Article 9, employee shall mean any individual employed by
CarMax.
 
Article 10. Confidentiality.


The terms and provisions contained in this Article 10 comprise a covenant of
confidentiality (the “Covenant of Confidentiality”).


The Associate understands and agrees that any and all Protected Information is
the property of CarMax and is essential to the protection of CarMax’s goodwill
and to the maintenance of CarMax’s competitive position and accordingly should
be kept secret. For purposes of this Agreement, “Protected Information” means
trade secrets, confidential and proprietary business information of or about
CarMax, and any other information of CarMax, including technical data,
processes, know‑how, financial data,





--------------------------------------------------------------------------------





analyses, forecasts, plans, operations information and data, customer lists
(including potential customers) and information, marketing plans, materials and
information, product and service information, accounts and billings information,
sales transaction data, sales documents and information, discoveries, ideas,
concepts, designs, drawings, specifications, techniques, models, information
systems data and materials, computer software or hardware, data analyses and
compilations, source code, object code, documentation, diagrams, flow charts,
research, procedures, methods, systems, programs, price lists, pricing policies,
supplier and distributor information, sources of supply, internal memoranda,
promotional plans, internal policies, purchasing information, operating methods
and procedures, training materials, and any products and services which may be
developed from time to time by CarMax and its agents or employees, including the
Associate; provided, however, that information that is in the public domain
(other than as a result of a breach of this Agreement), approved for release by
CarMax or lawfully obtained from third parties who are not bound by a
confidentiality agreement with CarMax, is not Protected Information.
CarMax has advised the Associate and the Associate acknowledges that it is the
policy of CarMax to maintain as secret and confidential all Protected
Information, and that Protected Information has been and will be developed at
substantial cost to and effort by CarMax. The Associate agrees to hold in strict
confidence and safeguard any and all Protected Information accessed or
accessible by the Associate during the Associate’s employment. The Associate
shall not, without the prior written consent of CarMax, at any time, directly or
indirectly, divulge, furnish, use, disclose or make accessible to any person,
firm, corporation, association, or other entity (otherwise than as may be
required in the regular course of the Associate’s employment with CarMax), any
Protected Information, or cause any such Protected Information to enter the
public domain.
Nothing contained in this Article 10 is intended to reduce in any way the
protection available to CarMax pursuant to the Uniform Trade Secrets Act as
adopted in Virginia or any other state or other applicable laws that prohibit
the misuse or disclosure of confidential or proprietary information. Unless
lengthened by the application of the Virginia Uniform Trade Secrets Act or other
applicable law, the restrictions in Article 10 shall remain in effect during
Associate’s employment and for five (5) years thereafter.




Article 11. Return of CarMax Property.


Upon the termination (for any reason) of the Associate’s employment with CarMax,
the Associate shall deliver promptly to CarMax all CarMax property including,
without limitation, any automobiles, equipment, credit cards, keys, building
access cards, identification, cellular phones, computers, software, CD ROMs,
customer lists, and all Protected Information as defined in Article 10 of this
Agreement. The Associate further agrees not to take or extract any portion of
any such information and/or materials in written, computer, electronic or any
other reproducible form.


Article 12. Monies Owed.


To the extent that the Associate owes CarMax any monies at the time of
termination of employment, the Associate authorizes and agrees to have CarMax
withhold such amounts owed from the Associate’s final paycheck, to the maximum
extent permitted by applicable law.













--------------------------------------------------------------------------------





Article 13. Work Product.


(a)
All work product prepared by the Associate in connection with performing job
duties for CarMax shall be the sole property of CarMax. CarMax shall have full
and exclusive rights to use, reproduce, publish, or otherwise profit from such
work product, as CarMax deems appropriate. The Associate agrees to assist
CarMax, or any agent designated by CarMax, at any time and at no cost to the
Associate, in obtaining any patents, copyrights, trademarks or other forms of
legal protection for any such work product.



(b)
To the extent that any work product is deemed in any way to fall within the
definition of “work made for hire,” as such term is defined in 17 U.S.C. § 101,
such work product shall be considered “work made for hire,” the copyright of
which shall be owned solely, completely and exclusively by CarMax.



(c)
For the purpose of this Agreement, the term “work product” includes, but is not
limited to, reports, manuals, inventions, improvements, designs, formulae,
processes, techniques, methods, computer software, proposals, technical
solutions, patents, training materials, other works of authorship, innovations,
and enhancements created by the Associate or the Associate’s staff.



Article 14. Dispute Resolution.


Except for actions initiated by CarMax to enjoin a breach by the Associate,
and/or recover damages from the Associate, related to the Covenant Not to
Compete (Article 8), the Covenant Not to Solicit (Article 9) or the Covenant of
Confidentiality (Article 10) (collectively, the “Restrictive Covenants”), which
action(s) CarMax may bring in an appropriate court of law or equity, any
disagreement between the Associate and CarMax concerning anything covered by
this Agreement or concerning other terms or conditions of the Associate’s
employment or the termination of the Associate’s employment will be settled by
final and binding arbitration pursuant to CarMax’s Dispute Resolution Rules and
Procedures in effect at the time the disagreement or dispute arises or at the
time of termination in the event the Associate’s employment terminated. The
decision of the arbitrator will be final and binding on both the Associate and
CarMax and may be enforced in a court of appropriate jurisdiction.


Article 15. General Provisions.


15.1
Notices. If CarMax needs to send any notices to the Associate in connection with
this Agreement, it will send such notice to the Associate’s address of record,
as shown in CarMax’s most recent payroll records. The Associate shall send any
similar notices to CarMax at:

        
CarMax, Inc.
Attention: Corporate Secretary
12800 Tuckahoe Creek Parkway
Richmond, VA 23238


15.2
Amendments and Entire Agreement. This Agreement may not be amended except by a
writing executed by CarMax and the Associate. This Agreement constitutes the
entire agreement of CarMax and the Associate relating to the subject matter
hereof and supersedes all prior oral and written understandings and agreements
relating to such subject matter. The terms and conditions






--------------------------------------------------------------------------------





of the Associate’s employment shall, to the extent not addressed or described in
this Agreement, be governed by CarMax’s then-current policies and procedures and
existing practices.


15.3
Successors and Assigns. The Associate hereby consents to CarMax’s assignment of
this Agreement to any affiliate, subsidiary or parent of CarMax at any time. Any
other assignment by either party of the rights and obligations of such party
hereunder shall not be made without the prior written consent of such other
party.



15.4
Severability. All provisions of this Agreement shall be applicable only to the
extent that they do not violate any applicable law, and are intended to be
limited to the extent necessary so that they will not render this Agreement
invalid, illegal or unenforceable under any applicable law. If any provision of
this Agreement or any application thereof shall be held to be invalid, illegal
or unenforceable, the validity, legality and enforceability of other provisions
of this Agreement or of any other application of such provision shall in no way
be affected thereby. The Restrictive Covenants shall be severable, and if any of
them is held invalid because of its duration, scope of area or activity, or any
other reason, the parties agree that such covenant shall be adjusted or modified
by the court to the extent necessary to cure that invalidity, and the modified
covenant shall thereafter be enforceable as if originally made in this
Agreement.



15.5
Attorney’s Fees. In any action arising under this Agreement, CarMax, so long as
it prevails, shall be entitled to recover its reasonable attorney’s fees and
costs.



15.6
Waiver of Rights. No waiver by CarMax or the Associate of a right or remedy
hereunder shall be deemed to be a waiver of any other right or remedy or of any
subsequent right or remedy of the same kind.



15.7
Restrictive Covenants of the Essence. The Restrictive Covenants in Articles 8, 9
and 10 of the Agreement are of the essence of this Agreement. In the event that
the Associate has a claim or cause of action against CarMax (whether related to
this Agreement or not), such claim or cause of action, including but not limited
to a breach of this Agreement by CarMax, shall not prevent or otherwise
constitute a defense to CarMax’s enforcement of the Restrictive Covenants and
shall not excuse the Associate’s performance of the Restrictive Covenants.
CarMax shall at all times maintain the right to seek enforcement of the
Restrictive Covenants whether or not CarMax has previously refrained from
seeking enforcement of any such Restrictive Covenant as to the Associate or any
other peer Associate who has signed an agreement with similar covenants.



15.8
Definitions: Headings and Numbers; Construction. A term defined in any part of
this Agreement shall have the defined meaning wherever such term is used herein.
The headings contained in this Agreement are for reference purposes only and
shall not affect in any manner the meaning or interpretation of this Agreement.
Where appropriate to the context of this Agreement, use of the singular shall be
deemed also to refer to the plural, and use of the plural to the singular. This
Agreement shall be construed and enforced without any presumption or
construction against the party drafting the Agreement.



15.9
Counterparts. This Agreement may be executed in separate counterparts, each of
which shall be deemed an original but both of which taken together shall
constitute but one and the same instrument.








--------------------------------------------------------------------------------





15.10
Governing Laws and Forum. This Agreement shall be governed by, construed and
enforced in accordance with the laws of the Commonwealth of Virginia without
regard to conflicts of laws principles thereof. In the event of any litigation
between CarMax and Associate related to the enforcement or enforceability of the
Restrictive Covenants, the parties agree that the Circuit Court for the County
of Henrico, Virginia, shall have mandatory and exclusive jurisdiction and venue
of any such action.



15.11
Grants or Options. This Agreement does not affect the terms and conditions
controlling, or status of, any stock options or grants of restricted stock which
previously have been or later may be awarded to the Associate. Any vested stock
options or grants of restricted stock are governed by the terms of the letters
by which they were made, which are incorporated herein by reference as if set
forth in full in this Agreement.



15.12
No Encumbrances. In entering into this Agreement, the Associate certifies that
he possesses the legal capacity to do so, and that his employment with CarMax is
not in violation of any other valid agreement. The Associate agrees to hold
CarMax harmless from any debts, judgments, or liens that the Associate acquired
prior to entering into this Agreement. If the Associate is currently involved
in, or becomes involved in, a lawsuit or any other legal proceeding unrelated to
CarMax or any of its affiliates, subsidiaries, or related entities
(collectively, the “CarMax Entities”), the Associate warrants that such CarMax
Entities shall have no liability with respect to such lawsuit or legal
proceeding and agrees to fully indemnify the CarMax Entities for any and all
fees, costs and other expenses with respect to any such action.



15.13
Opportunity to Review. The Associate acknowledges that he has read this
Agreement and has had an adequate opportunity to review it and to obtain any
legal or financial advice that the Associate deems appropriate. The Associate
acknowledges that he has signed this Agreement freely and voluntarily.



Article 16. Protected Rights.
Notwithstanding any other terms and conditions of this Agreement:


The Associate understands that nothing contained in this Agreement limits the
Associate’s ability to file a charge or complaint with the Equal Employment
Opportunity Commission, the National Labor Relations Board, the Occupational
Safety and Health Administration, the Securities and Exchange Commission or any
other federal, state or local governmental agency or commission (“Government
Agencies”). The Associate further understands that this Agreement does not limit
the Associate’s ability to communicate with any Government Agencies or otherwise
participate in any investigation or proceeding that may be conducted by any
Government Agency, including providing documents or other information, without
notice to CarMax. This Agreement does not limit the Associate’s right to receive
an award for information provided to any Government Agencies.




[Signature Page Follows]







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, CarMax and the Associate have executed this Agreement as
April 23, 2017.






By:    /s/ James Lyski                        


Printed Name:    James Lyski                    










CarMax, Inc.




By:    /s/ Eric M. Margolin                        
Name:    Eric M. Margolin
Title:    Executive Vice President, General Counsel and
Corporate Secretary









--------------------------------------------------------------------------------





EXHIBIT A


AGREEMENT AND GENERAL RELEASE


This Agreement and General Release (the “Agreement and General Release”), dated
as of _______ __, 20__, is made by and between CarMax, Inc., for itself and its
affiliates, subsidiaries, divisions, successors and assigns in such capacity,
and the current, future and former employees, officers, directors, trustees and
agents thereof (collectively referred to throughout this Agreement as the
“Company”) and _______________________ (“Associate”), for him/herself and
his/her heirs, executors, administrators, successors and assigns (together with
Associate, collectively referred to throughout this Agreement and General
Release as “Employee”) agree:


1.Last Day of Employment. The Associate’s last day of employment with the
Company is ____________, 20__. In addition, effective as of ____________, 20__,
the Associate resigns from the Associate’s position as                  of the
Company, and will not be eligible for any benefits or compensation after
____________, 20__, other than as specifically provided in Article 7, as
applicable, of the Severance Agreement between the Company and the Associate
dated as of __________ __, 20__ (“Severance Agreement”) and the Associate’s
continued right, if any, to indemnification and directors and officers liability
insurance. In addition, effective as of ____________, 20__, the Associate
resigns from all offices, directorships, trusteeships, committee memberships and
fiduciary capacities held with, or on behalf of, the Company or any benefit
plans of the Company. These resignations will become irrevocable as set forth in
Section 3 below.


2.Consideration. The parties acknowledge that this Agreement and General Release
is being executed in accordance with Article 7.3 or 7.5 of the Severance
Agreement, between the Company and the Associate dated as of __________ __, 20__
(“Severance Agreement”) and that this Agreement and General Release is a
condition to the receipt by Employee of all payments and benefits thereunder.


3.Revocation. The Associate may revoke this Agreement and General Release for a
period of seven (7) calendar days following the day the Associate executes this
Agreement and General Release. Any revocation within this period must be
submitted, in writing, to the Company and state, “I hereby revoke my acceptance
of our Agreement and General Release.” The revocation must be personally
delivered or mailed to the Company’s ___________________________ at the
Company’s corporate office, or his/her designee, and, if mailed, postmarked
within seven (7) calendar days of execution of this Agreement and General
Release. This Agreement and General Release shall not become effective or
enforceable until the revocation period has expired. If the last day of the
revocation period is a Saturday, Sunday, or legal holiday in Virginia, then the
revocation period shall not expire until the next following day that is not a
Saturday, Sunday, or legal holiday.


4.General Release of Claims. Employee knowingly and voluntarily releases and
forever discharges the Company from any and all claims, rights, causes of
action, demands, damages, fees, costs, expenses, including attorneys’ fees, and
liabilities of any kind whatsoever, whether known or unknown, against the
Company, that Employee has, has ever had or may have as of the date of execution
of this Agreement and General Release, including, but not limited to, any
alleged violation of:
•    The Age Discrimination in Employment Act of 1967, as amended;
•    The Older Workers Benefit Protection Act of 1990;
•    Title VII of the Civil Rights Act of 1964, as amended;
•    The Civil Rights Act of 1991;





--------------------------------------------------------------------------------





•    Sections 1981 through 1988 of Title 42 of the United States Code, as
amended;
•    The Employee Retirement Income Security Act of 1974, as amended;
•    The Immigration Reform and Control Act, as amended;
•    The Americans with Disabilities Act of 1990, as amended;
•    The Worker Adjustment and Retraining Notification Act, as amended;
•    The Occupational Safety and Health Act, as amended;
•    The Family and Medical Leave Act of 1993;
•
All other federal, state or local civil or human rights laws, whistleblower
laws, or any other local, state or federal law, regulations and ordinances;

•    All public policy, contract, tort, or common laws; and
•
All allegations for costs, fees, and other expenses including attorneys’ fees
incurred in these matters.

Notwithstanding anything herein to the contrary, the sole matters to which the
Agreement and General Release do not apply are: (i) Employee’s rights, if any,
of indemnification and directors and officers liability insurance coverage to
which the Associate was entitled immediately prior to __________ __, 20__ with
regard to the Associate’s service as an officer and director of the Company;
(ii) Employee’s rights under any tax-qualified pension plan or claims for
accrued vested benefits under any other employee benefit plan, policy or
arrangement maintained by the Company or under the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended; (iii) Employee’s rights under Article
7.3 or 7.5 of the Severance Agreement, as the case may be; (iv) Employee’s
rights as a stockholder of the Company; (v) Employee’s right to file charges or
complaints with the Equal Employment Opportunity Commission, the National Labor
Relations Board, the Occupational Safety and Health Administration, the
Securities and Exchange Commission or any other federal, state or local
governmental agency or commission (“Government Agencies”), although Employee
waives the Associate’s right to recover any damages or other relief in any claim
or suit brought by or through the Government Agencies on behalf of Employee
under the Age Discrimination in Employment Act, Title VII of the Civil Rights
Act of 1964 as amended, the Americans with Disabilities Act, or any other
federal or state discrimination law, except where such waivers are prohibited by
law, provided, however, this Agreement and General Release does not limit
Employee’s right to receive an award for information provided to any Government
Agencies; (vi) Employee’s rights to file charges with the Equal Employment
Opportunity Commission, or any government agency concerning claims of
discrimination, although Employee waives the Associate’s right to recover any
damages or other relief in any claim or suit brought by or through the Equal
Employment Opportunity Commission or any other federal, state or local agency on
behalf of Employee under the Age Discrimination in Employment Act, Title VII of
the Civil Rights Act of 1964 as amended, the Americans with Disabilities Act, or
any other federal or state discrimination law, except where such waivers are
prohibited by law; and (vii) Employee’s rights that cannot be released by
private agreement under applicable law.


5.    Affirmations. Employee affirms that the Associate has been paid or has
received all compensation, wages, bonuses, commissions, and/or benefits to which
the Associate may be entitled and no other compensation, wages, bonuses,
commissions and benefits are due to the Associate, except as provided in Article
7.3 or 7.5 of the Severance Agreement, as applicable. The Employee also affirms
the Associate has no known workplace injuries.
6.Return of Property. Employee represents that the Associate has returned to the
Company all property belonging to the Company, including but not limited to any
vehicle, laptop, cell phone, keys, access cards,





--------------------------------------------------------------------------------





phone cards and credit cards, and all Protected Information as defined in
Article 10 of the Severance Agreement.


7.Cooperation. Employee agrees to reasonably cooperate with the Company to
provide truthful and accurate information in connection with any administrative
proceeding, arbitration, or litigation relating to any matter that occurred
during the Associate’s employment with the Company in which the Associate was
involved or of which the Associate has knowledge. Employee further understands
that this Agreement and General Release does not limit Employee’s ability to
communicate with any Government Agencies or otherwise participate in any
investigation or proceeding that may be conducted by any Government Agency,
including providing documents or other information, without notice to the
Company.


8.Governing Law and Interpretation. This Agreement and General Release shall be
governed and construed in accordance with the laws of the Commonwealth of
Virginia, without reference to Virginia’s choice of law statutes or decisions.
In the event Employee or the Company breaches any provision of this Agreement
and General Release, Employee and the Company acknowledge that either may
institute an action to specifically enforce any term or terms of this Agreement
and General Release pursuant to the dispute resolution provisions of Article 14
of the Severance Agreement. Should any provision of this Agreement and General
Release be declared illegal or unenforceable by any court of competent
jurisdiction and should the provision be incapable of being modified to be
enforceable, such provision shall immediately become null and void, leaving the
remainder of this Agreement and General Release in full force and effect.
Nothing herein, however, shall operate to void or nullify any enforceable
general release language contained in this Agreement and General Release.


9.No Admission of Wrongdoing. Employee agrees neither this Agreement and General
Release nor the furnishing of the consideration for this Agreement and General
Release shall be deemed or construed at any time for any purpose as an admission
by the Company of any liability or unlawful conduct of any kind.


10.Amendment. This Agreement and General Release may not be modified, altered or
changed except upon express written consent of both parties wherein specific
reference is made to this Agreement and General Release.


11.Entire Agreement. This Agreement and General Release sets forth the entire
agreement between the parties hereto and fully supersedes any prior agreements
or understandings between the parties; provided, however, that notwithstanding
anything in this Agreement and General Release, the provisions in the Severance
Agreement that are intended to survive termination of the Severance Agreement,
including but not limited to those contained in Articles 8, 9, 10, 11 and 14
shall survive and continue in full force and effect. Employee acknowledges the
Associate has not relied on any representations, promises, or agreements of any
kind made to the Associate in connection with the Associate’s decision to accept
this Agreement and General Release.


EMPLOYEE HAS BEEN ADVISED THAT ASSOCIATE HAS UP TO TWENTY-ONE (21) CALENDAR DAYS
TO REVIEW AND CONSIDER THIS AGREEMENT AND GENERAL RELEASE AND HAS BEEN ADVISED
IN WRITING TO CONSULT WITH AN ATTORNEY PRIOR TO EXECUTION OF THIS AGREEMENT AND
GENERAL RELEASE.
EMPLOYEE AGREES ANY MODIFICATIONS, MATERIAL OR OTHERWISE, MADE TO THIS AGREEMENT
AND GENERAL RELEASE DO NOT RESTART OR AFFECT IN ANY MANNER THE ORIGINAL
TWENTY-ONE (21) CALENDAR DAY CONSIDERATION PERIOD.







--------------------------------------------------------------------------------





HAVING ELECTED TO EXECUTE THIS AGREEMENT AND GENERAL RELEASE, TO FULFILL THE
PROMISES SET FORTH HEREIN, AND TO RECEIVE THE SUMS AND BENEFITS SET FORTH IN THE
SEVERANCE AGREEMENT, TO WHICH EMPLOYEE WOULD NOT OTHERWISE BE ENTITLED, EMPLOYEE
FREELY AND KNOWINGLY, AND AFTER DUE CONSIDERATION, ENTERS INTO THIS AGREEMENT
AND GENERAL RELEASE INTENDING TO WAIVE, SETTLE AND RELEASE ALL CLAIMS EMPLOYEE
HAS OR MIGHT HAVE AGAINST THE COMPANY AS SET FORTH HEREIN.




IN WITNESS WHEREOF, the parties hereto knowingly and voluntarily executed this
Agreement and General Release as of the date first above written:








 
CarMax, Inc.:




By:
Name:_____________________________
Title:______________________________
Date:______________________________












Associate/Employee:




Name: ____________________________
Date: _____________________________


 










